UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2008. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . COMMISSION FILE NO. 333-121070 ABC FUNDING, INC. (Exact name of registrant as specified in its charter) Nevada 56-2458730 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4606 FM 1960 West, Suite 400 Houston, Texas 77069 (Address of principal executive offices, including zip code) (281) 315-8890 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes oNo þ At November 18, 2008, the number of outstanding shares of the issuer’s common stock was 24,885,397. ABC FUNDING, INC. INDEX TO QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2008 Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as of September 30, 2008, (unaudited) and June 30, 2008 3 Consolidated Statements of Operations for the Three Months Ended September 30, 2008 and 2007 (unaudited) 4 Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2008 and 2007 (unaudited) 5 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 4T. Controls and Procedures 28 PART II – OTHER INFORMATION Item 6. Exhibits 30 SIGNATURES 31 INDEX TO EXHIBITS EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 EXHIBIT 32.2 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements. ABC FUNDING, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2008 June 30, 2008 ASSETS Current assets: Cash and cash equivalents $ 774,805 $ 12,158 Restricted cash 50,000 Accounts receivable: Accrued oil and gas production revenue 1,059,541 Other 92,116 Prepaid expenses and other current assets 26,984 31,215 Deferred financing costs, net of accumulated amortization of 143,472 Total current assets 2,003,446 186,845 Oil and gas properties, using full cost method: Proved properties 33,447,300 Unevaluated properties 7,291,249 976,284 Less accumulated depletion (205,959 ) Net oil and gas properties 40,532,590 976,284 Fixed assets, net of accumulated depreciation of $675 and $183 at September 30 and June 30, 2008, respectively 9,461 7,881 Deferred financing costs, net of accumulated amortization of 1,864,865 Derivative assets 634,528 2,508,854 7,881 Total assets $ 45,044,890 $ 1,171,010 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ 564,530 $ 404,027 Accounts payable – related parties 10,671 20,825 Accrued liabilities 1,062,266 1,397 Convertible debt 25,000 25,000 Note payable, net of unamortized discount of $14,552 542,948 Senior secured convertible debentures, net of unamortized discount of $778,362 121,638 Derivative liabilities 28,717,058 11,893,573 Total current liabilities 30,922,473 12,466,460 Credit facility – revolving loan 10,500,000 Credit facility -term loan, net of unamortized discount of$200,278 21,799,722 Asset retirement obligations 765,658 Total liabilities 63,987,853 12,466,460 Commitments and contingencies Series C Preferred stock, $0.001 par value, 1,000 shares authorized and outstanding atSeptember 30, 2008, with mandatory redemption 100,000 Stockholders’ deficit: Preferred stock, $0.001 par value, 1,000,000 shares authorized, 842,505 and 863,505 undesignated authorized at September 30 and June 30, 2008, respectively Series A Preferred stock, $0.001 par value, 99,395 shares authorized and outstanding atSeptember 30 and June 30, 2008 99 99 Series B Preferred stock, $0.001 par value, 37,100 shares authorized and outstanding atSeptember 30 and June 30, 2008 37 37 Series D Preferred stock, $0.001 par value, 10,000 shares authorized and outstanding atSeptember 30, 2008 10 Series E Preferred stock, $0.001 par value, 10,000 shares authorized and outstanding atSeptember 30, 2008 10 Common stock, $0.001 par value, 24,000,000 shares authorized, 24,709,198 and 24,378,375 issued and outstanding at September 30 and June 30, 2008, respectively 24,709 24,378 Additional paid-in capital 12,560,783 769,318 Accumulated deficit (31,628,611 ) (12,089,282 ) Total stockholders’ deficit (19,042,963 ) (11,295,450 ) Total liabilities and stockholders' deficit $ 45,044,890 $ 1,171,010 The accompanying notes are an integral part of these financial statements. 3 ABC FUNDING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Three Months Ended September 30, 2008 2007 Operating revenues: Natural gas sales $ 456,831 $ Oil sales 337,353 Total operating revenue 794,184 Operating costs and expenses: Lease operating expenses 154,373 Production taxes 55,361 General and administrative expenses 707,345 208,711 Depreciation, depletion and amortization 206,451 Total operating costs and expenses 1,123,530 208,711 Loss from operations (329,346 ) (208,711 ) Other income (expense): Interest income 1,397 4,833 Interest expense (1,167,454 ) (171,303 ) Risk management 683,391 Loss on extinguishment of debt (804,545 ) Change in fair value of derivatives (17,922,772 ) Total other income (expense) (19,209,983 ) (166,470 ) Net loss $ (19,539,329 ) $ (375,181 ) Net loss per share: Basic and diluted $ (0.80 ) $ (0.02 ) Weighted average common shares outstanding: Basic and diluted 24,487,451 22,227,374 The accompanying notes are an integral part of these financial statements. 4 ABC FUNDING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Three Months Ended September 30, 2008 2007 Cash flows from operating activities: Net loss $ (19,539,329 ) $ (375,181 ) Adjustments to reconcile net loss to cash provided by (used in) operating activities: Depreciation, depletion and amortization 206,450 Share based compensation 337,984 145,500 Common stock issued for interest 5,266 Common stock issued for loan extensions 98,100 Amortization of deferred financing costs 188,956 Amortization of debt discounts 786,509 36,973 Change in fair value of derivatives 17,922,772 Loss on extinguishment of debt 804,545 Gain on derivative (634,528 ) Changes in assets and liabilities: Accounts receivable (1,191,068 ) Prepaid and other current assets 610 1,251 Accounts payable, related parties and other 477,912 13,562 Accrued liabilities 1,120,869 16,328 Net cash provided by (used in) operating activities 481,682 (58,201 ) Cash flows from investing activities: Cash paid for acquisition of oil and gas properties, net of acquisition costs (30,590,707 ) Purchase of fixed assets (2,071 ) Restricted cash supporting letter of credit issuance (50,000 ) Net cash used in investing activities (30,642,778 ) Cash flows from financing activities: Proceeds from issuance of mandatorily redeemable preferred stock 100,000 Repayment of convertible debenture (450,000 ) Repayment of convertible notes (410,000 ) Proceeds from credit facility 33,500,000 Repayment of credit facility (1,000,000 ) Debt issuance costs (1,226,257 ) Net cash provided by (used in) financing activities 30,923,743 (410,000 ) Net increase (decrease) in cash 762,647 (468,201 ) Cash at beginning of period 12,158 550,394 Cash at end of period $ 774,805 $ 82,193 Supplemental information: Cash paid for interest $ 15,768 $ 14,637 Cash paid for income taxes $ $ The accompanying notes are an integral part of these financial statements. 5 ABC FUNDING, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) (Continued) Three Months Ended September 30, 2008 2007 Non-Cash Investing and Financing Activities: Common shares issued in payment of interest $ $ 39,358 Preferred shares issued for acquisition of oil and gas properties 9,100,000 Current assets acquired with acquisition 43,032 Current liabilities assumed with acquisition 531,132 Preferred shares issued in payment of convertible debenture 450,000 Note issued for debt issuance costs 557,500 Removal of derivative liability due to repayment of debt 1,099,287 Debt discount due to imputed interest 16,977 Debt discount due to overriding revenue royalty interest 206,000 Asset retirement obligation assumed 765,658 Debt issuance costs accrued 143,569 The accompanying notes are an integral part of these financial statements. 6 ABC FUNDING, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2008 NOTE
